Cochrane, J. (dissenting):
If this particular bank transaction stood by itself probably we should say that the decision of the court below should not be disturbed. But Mrs. Beers, the appellants’ testatrix, had various and similar bank transactions which are all in evidence and which should be considered as reflecting light on each other. It cannot effectually be gainsaid that a uniform purpose existed in her mind as to each one of -these transactions. As a matter of fact her intent in one was likewise her intent in all. ■ Clearly the plaintiff equitably and fairly should recover in respect to all of these transactions or be defeated' in respect to all. In this case I think the. learned trial1 justice attached too much importance to the form of the deposit in the bank and the papers there signed and too little importance to the other facts in the case. As is well understood, these bank transactions made under such circumstances as here appear are frequently *102merely formal and more to comply with the rules or customs of particular banks in the effort of the depositor to effectuate some particular purpose which he has in his mind than to reflect such purpose with accuracy or definiteness. The trend of recent decisions is to make such forms of deposits prima facie evidence only to be considered with all the other evidence as bearing on the actual intent. of the .depositor and that intent very frequently becomes a question of fact- notwithstanding the prima facie liability created - by the bank transactions when standing alone.' That was the purport of the decisions in Kelly v. Home Savings Bank (103 App. Div. 141); Hallenbeck v. Hallenbeck (Id. 107); Matter of Totten (179 N. Y. 112, and cases there cited). That Mrs. Beers. intended to make a substantially equal division of lier property between her two children is" apparent from her wills and codicils wherein she bequeathed these bank deposits to her daughter, Mrs. Kelly, to make a bequest practically equal in amount to the bequest to her son. In her will executed in the - year 1900 she bequeathed to her daughter these bank cleposits with the important qualification that she intended-that ■ they should amount to about $7,000 and in case there should not be that amount on deposit at the time of her death that such amount should be made up out of her estate. If plaintiff’s contention is correct, she had a proprietary interest in- all these accounts during her mother’s life and might as owner have exhausted them before her mother’s death and then in addition, thereto she would be entitled to receive $7,000 under the will. I think the clear intent to be deduced from the various bank transactions and testanientary provisions was not that the plaintiff should have an immediate proprietary interest in the deposits but that she should be at liberty to draw therefrom as a matter of convenience for her mother and at the death of the latter the deposits should belong to the daughter. The admissions and declarations of the deceased in evidence are not at war with such theory but on the contrary they as well as the testamentary provisions harmonize therewith.
■ I think the judgment should be reversed on the law and facts.
Chester, J., concurred.
Judgment affirmed, with costs, "